     Case 2:18-cr-00157-JTM-JVM Document 88 Filed 08/06/20 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                CRIMINAL ACTION


VERSUS                                                  NO: 18-157


STEVEN DINET                                            SECTION: “H”



                          ORDER AND REASONS
      Before the Court is Defendant Steven Dinet’s Motion for Compassionate
Release (Docs. 82, 83). For the following reasons, the Motion is DENIED.


                               BACKGROUND
      Defendant Steven Dinet has served 25 months of his 37-month sentence
for conspiracy to distribute and to possess with the intent to distribute 28
grams or more of cocaine and 100 grams or more of heroin. He is currently
housed at FCI Forest City Low and is scheduled to be released on February 21,
2021. Defendant moves this Court for compassionate release to home
confinement in light of the COVID-19 virus outbreak at his facility. He argues
that in light of his pre-existing health conditions, including diabetes, obesity,
and hypertension, he is at high risk for complications if he contracts COVID-

                                       1
     Case 2:18-cr-00157-JTM-JVM Document 88 Filed 08/06/20 Page 2 of 6



19. The Government opposes the requested relief. This Motion was considered
on an expedited basis.


                                  LEGAL STANDARD
      “The district court’s jurisdiction to correct or modify a defendant’s
sentence is limited to those specific circumstances enumerated by Congress in
18 U.S.C. § 3582.” 1 Although not specifically stated, this Court construes
Defendant’s motion as one under § 3582(c) for compassionate release. Section
3582(c), as amended by the First Step Act, states in relevant part that:
      The court may not modify a term of imprisonment once it has been
      imposed except that-- (1) in any case-- (A) the court, upon motion
      of the Director of the Bureau of Prisons, or upon motion of the
      defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons
      to bring a motion on the defendant's behalf or the lapse of 30 days
      from the receipt of such a request by the warden of the defendant's
      facility, whichever is earlier, may reduce the term of imprisonment
      (and may impose a term of probation or supervised release with or
      without conditions that does not exceed the unserved portion of the
      original term of imprisonment), after considering the factors set
      forth in section 3553(a) to the extent that they are applicable, if it
      finds that— (i) extraordinary and compelling reasons warrant
      such a reduction; . . . and that such a reduction is consistent with
      applicable policy statements issued by the Sentencing
      Commission[.]
The Sentencing Commission’s policy statement regarding compassionate
release sets forth what facts are considered “extraordinary and compelling.”
“Although historically sentence reductions could be ordered only upon a motion


      1   United States v. Garcia, 606 F.3d 209, 212 (5th Cir. 2010).
                                              2
      Case 2:18-cr-00157-JTM-JVM Document 88 Filed 08/06/20 Page 3 of 6



by the Director of the Bureau of Prisons, the First Step Act of 2018 amended
the statute to additionally allow prisoners to petition the Court.” 2 The
Sentencing Commission’s policy statements have not, however, been amended
since the enactment of the First Step Act, “and consequently, a portion of the
policy statement now squarely contradicts 18 U.S.C. § 3582(c)(1)(A) as
amended.” 3 In recognizing this discrepancy,

      [m]any courts have concluded that this discrepancy means that the
      Sentencing Commission does not have a policy position applicable
      to motions for compassionate release filed by defendants pursuant
      to the First Step Act. Accordingly, other district courts have found
      that they have discretion to determine what constitutes an
      “extraordinary and compelling reason[ ]” on a case by case basis,
      and reliance on the policy statement may be helpful, but not
      dispositive. 4
The policy statement states that, provided a defendant is not a danger to the
community, extraordinary and compelling reasons exist under the following
circumstances:

      (A) Medical Condition of the Defendant.—
      (i) The defendant is suffering from a terminal illness (i.e., a serious
      and advanced illness with an end of life trajectory). A specific
      prognosis of life expectancy (i.e., a probability of death within a
      specific time period) is not required. Examples include metastatic
      solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
      organ disease, and advanced dementia.



      2  United States v. Perdigao, No. CR 07-103, 2020 WL 1672322, at *2 (E.D. La. Apr.
2, 2020).
       3 Id.
       4 Id.

                                             3
     Case 2:18-cr-00157-JTM-JVM Document 88 Filed 08/06/20 Page 4 of 6



      (ii) The defendant is—
      (I) suffering from a serious physical or medical condition,
      (II) suffering from a serious functional or cognitive impairment, or
      (III) experiencing deteriorating physical or mental health because
      of the aging process,
      that substantially diminishes the ability of the defendant to
      provide self-care within the environment of a correctional facility
      and from which he or she is not expected to recover.
      (B) Age of the Defendant.--The defendant (i) is at least 65 years
      old; (ii) is experiencing a serious deterioration in physical or
      mental health because of the aging process; and (iii) has served at
      least 10 years or 75 percent of his or her term of imprisonment,
      whichever is less.
      (C) Family Circumstances.—
      (i) The death or incapacitation of the caregiver of the defendant's
      minor child or minor children.
      (ii) The incapacitation of the defendant's spouse or registered
      partner when the defendant would be the only available caregiver
      for the spouse or registered partner.
      (D) Other Reasons.--As determined by the Director of the Bureau
      of Prisons, there exists in the defendant’s case an extraordinary
      and compelling reason other than, or in combination with, the
      reasons described in subdivisions (A) through (C). 5


                             LAW AND ANALYSIS
      Although Defendant contends that he has exhausted the § 3582(c)
requirements to bring a motion for compassionate release before this Court, he

      5   U.S.S.G. 1B1.13.
                                       4
      Case 2:18-cr-00157-JTM-JVM Document 88 Filed 08/06/20 Page 5 of 6



does not present any evidence that a request for release was made to the
warden of his facility. The Government contends that no such request was
made.
      [T]he FSA does not grant this Court the authority to consider
      whether to reduce Defendant’s sentence until the exhaustion
      criteria of the FSA have been met. This conclusion is supported by
      a number of cases in which courts have addressed motions for
      compassionate release under the FSA due to COVID-19 and found
      they do not have the authority to address those motions when the
      defendants have not first satisfied the exhaustion requirements of
      the FSA. 6
Accordingly, Defendant’s motion is not properly before this Court where he has
not shown that he either “fully exhausted all administrative rights” or “the
lapse of 30 days from the receipt” of a request for compassionate release by the
warden of his facility.
      Even considering Defendant’s request on its merits, however, his motion
fails. Defendant moves for compassionate release in response to the COVID-19
pandemic. To succeed on a motion for compassionate release, Defendant must
show extraordinary and compelling reasons. Defendant contends that he
suffers from Type 2 diabetes, high blood pressure, high cholesterol, and obesity.
Indeed, the Centers for Disease Control has indicated that persons with obesity
or Type 2 diabetes are at an increased risk for serious illness if COVID-19 is




      6 United States v. Jack Holden, No. 3:13-CR-00444-BR, 2020 WL 1673440, at *7 (D.
Or. Apr. 6, 2020); see also United States v. John Clark, No. CR 17-85-SDD-RLB, 2020 WL
1557397, at *3 (M.D. La. Apr. 1, 2020); United States v. Eberhart, No. 13-CR-00313-PJH-1,
2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020).
                                              5
      Case 2:18-cr-00157-JTM-JVM Document 88 Filed 08/06/20 Page 6 of 6



contracted, and those with hypertension might be at an increased risk. 7
However, Defendant’s medical records show that he tested positive for COVID-
19 on April 30, 2020. He was placed in isolation for 35 days and released from
isolation after he had been asymptomatic for 14 days. 8 Accordingly, Defendant
has already contracted the virus about which he is concerned and, fortunately,
successfully recovered despite his many preexisting conditions. Defendant does
not present any argument or evidence that he is at risk of reinfection or that a
second contraction may not end as favorably. Defendant has not therefore
shown an extraordinary and compelling reason for release.


                                     CONCLUSION
       For the foregoing reasons, the Motion is DENIED.


                         New Orleans, Louisiana this 6th day of August, 2020.


                                           ____________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE




       7 Centers for Disease Control, People who are at an Increased Risk for Severe Illness,
available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-
higher-risk.html (last visited July 26, 2020).
       8 Doc. 85-1.

                                               6
